            Case 3:20-cv-00165-AVC Document 14 Filed 02/05/20 Page 1 of 1
                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                      ELECTRONIC FILING ORDER IN CIVIL CASES

       The Court orders that the parties shall file all documents in this case

electronically. Counsel are reminded that they must comply with the following

requirements:

                1. Counsel must comply with all applicable Federal Rules of Civil

Procedure the District's Local Rules, the requirements set forth in the District's

CM/ECF Policies and Procedures Manual, and any other rules and administrative

procedures which implement the District's CM/ECF system.

                2. Documents filed electronically must be filed in OCR text searchable

PDF format.

                3. Unless otherwise ordered, on the business day next following the day

on which a document is filed electronically, counsel must provide Chambers with one

paper copy of the following e-filed documents:

       All submissions (including briefs and exhibits) relating to the following:

       a.       Applications for temporary restraining orders, preliminary injunctions or
                prejudgment remedies, including all memoranda of law and all exhibits;
       b.       Dispositive motions (motions to dismiss, motion for judgment on the
                pleadings, or for summary judgment) including all memoranda of law and
                all exhibits;
       c.       Proposed jury instructions;
       d.       Compliance with Pretrial Orders
       e.       Trial briefs, including proposed findings of fact and conclusions of law and
                all exhibits; and
       f.       Any other filing that is in excess of 15 pages.

SO ORDERED.
                                                 /s/ Alfred V. Covello
                                                 Senior United States District Judge

Rev. 3/1/13
